DETAILED ACTION

1.	This office action is in response to applicant’s communication of December 1, 2021.  Claims 1-3, 5-8, 11-14, and 16-20 are pending and have been examined.  The rejections are stated below.

2.	In view of the Appellant’s brief filed on 12/1/21 PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1)	  file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply
under 37 CFR 1.113 (if this Office action is final); or,
(2)  request reinstatement of the appeal.
If reinstatement of the appeal is requested, such request must be accompanied by a supplemental appeal brief, but no new amendments, affidavits (37 CFR 1.130, 1.131 or 1.132) or other evidence are permitted. See 37 CFR 1.193(b)(2).


Response to Arguments
3.	Applicant's arguments with respect to claims 1-3, 5-8, 11-14, and 16-20 have been considered but are moot in view of the new ground(s) of rejection. 



Claim Interpretation
4.         In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility[1]. See MPEP 2103(c).  

5.         Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
            The following limitations include intended use: 
a memory… for automatically and interactively operating…notifications (Claim 1).
at least one processor configured to execute… to:… (Claim 1).
receive … to process.. to use… to determine… (Claim 1).
generate… alert to be transmitted… (Claim 1).
“… configured to execute… to…” (Claims 2, 3, and 11).
claims 5-7 have to point out that these limitations merely further describe the intended use of claim 1.
Claims 6, 8, 13, and 14  are directed to nonfunctional descriptive material.  Non functional descriptive material will not differentiate the claims from the prior art (in addition to remarking that the limitations merely further describe the intended use.
“configured to… to select… and to access…” (Claim 8).
to direct…” (Claim 19).
receiving… to perform processes…” (Claim 20).
generate… alert to be transmitted…” (Claim 20).

Claim Rejections – 35 USC §112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-3, 5-8, 11-14, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  


Lack of Algorithm
10.	Claim 1 recites “a memory… automatically and interactively operating over communication networks to efficiently employ graphical user interfaces and execute electronic disbursements and associated electronic notifications”. However, the specification does not provide details on what the limitation, “to efficiently employ graphical user interfaces and execute” comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I)
11.	Claim 1 recites “provide… the first mobile application facilitating disbursement distribution… the second mobile application facilitating a disbursement notification”. However, the specification does not provide details on what the limitation, “application facilitating disbursement distribution… the second mobile application facilitating a disbursement notification” comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I)
12.	Claims 1 and 20 each recites “make a disbursement… the notification configured to facilitate…  a link that facilitates…”. However, the specification does not provide details on what the limitation, “make a disbursement… the notification configured to facilitate…  a link that facilitates…” comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I)
13.	Claims 2-3, 8, and 19 each recite “one processor is further configured to”. However, the specification does not provide details on what the limitation, “one processor is further configured to” comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I)
14.	Claim 7 recites “the offer is context sensitive and is based on a description of the disbursement”. Paragraph 0062 recites “Specifically, the disbursement status monitor 440 may gather temporal information (i.e., when) disbursements are redeemed or transferred after they are accepted by the customer, as well as contextual information (i.e., how, where, and to whom) the disbursements are redeemed or transferred.”. Therefore, the specification discloses context as it relates to disbursements and not how context effects offers, which is what is required by the claim.  

15.	Claims 17-18 each recite “user interface allows”. However, the specification does not provide details on what the limitation, “user interface allows” comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I)
New Matter
16.	 Claim 3 recites “provide downloadable…” Applicant’s Specification (PGPub paras 32, 33) is silent an apparatus that provides mobile applications to a first and second client computing system”. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. ‘Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed.” 

17.	 Claim 3 recites “make a disbursement… without a login requirement…” Paras 34, 35 tie “without a login requirement” to responding to push notifications (para 34)  and the provision of links (para 35). Subject matter not found in the claim. This holds for the limitation “… the notification configured to facilitate…without entry of logic credentials…”,. Claim 20, also. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. ‘Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed.” 

Claim Rejections - 35 USC § 112
18.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

19.	Claims 1-3, 5-8, 11-14, and 16-20are rejected under 35 U.S.C. 112, second paragraph or 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

                                     Means-Plus-Function
20.	Claims 1 and 20 each recite:
	“make a disbursement… the notification configured to facilitate… a link that facilitates……..”.
	
21.	The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, “configured for”, that are coupled with functional language, “acts”, without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers. 
These claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Unclear Scope

22.	Claims 1 and 20 each recite “provide… the first mobile application facilitating… the second mobile application facilitating…”.  The first and second mobile applications are not part of the “computing apparatus”. Therefore, the metes and bounds of the claim are unclear, therefore, the scope is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/

/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        [1][1] See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)